AT&T INC. CONSOLIDATED STATEMENTS OF INCOME FOR THE QUARTERS AND YEAR ENDED 2009 Dollars in millions For the Quarter Ended (Unaudited) For the Year Mar 31, Jun 30, Sep 30, Dec 31, Ended * Total Operating Revenues $ Total Operating Expenses Total Operating Income Interest expense Equity in Net Income of Affiliates Other income (expense) - net ) 31 27 Income Before Income Taxes Provision (benefit) for income taxes Net Income Less: Net Income Attributable to Noncontrolling Interest ) Net Income Attributable to AT&T $ Depreciation and amortization expenses included in Total Operating Expenses $ * Audited AT&T INC. CONSOLIDATED STATEMENTS OF INCOME FOR THE QUARTERS AND YEAR ENDED 2008 Dollars in millions For the Quarter Ended (Unaudited) For the Year Mar 31, Jun 30, Sep 30, Dec 31, Ended * Total Operating Revenues $ Total Operating Expenses Total Operating Income Interest expense Equity in Net Income of Affiliates Other income (expense) - net 91 29 ) ) ) Income Before Income Taxes Provision (benefit) for income taxes Net Income Less: Net Income Attributable to Noncontrolling Interest ) Net Income Attributable to AT&T $ Depreciation and amortization expenses included in Total Operating Expenses $ * Audited
